Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $6,250, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. (See Clarke v. Eighth Ave. R. R. Co., 238 N. Y. 246.) All concur, except Edgcomb and Thompson, JJ., who dissent and vote for reversal on the law and for dismissal of the complaint upon the grounds stated in their dissent in the case of Parnell v. Holland Furnace Co. (234 App. Div. 567), decided herewith. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.